Title: M. W. D. Jones to James Madison, 1 June 1827
From: Jones, M. W. D.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    University of Virginia
                                
                                June 1st 1827
                            
                        
                        Herewith I send you a small package which was sent to my care from Boston Any thing that you may want from
                            that Quarter I should be glad you have directed through the same Channel As nothing would give me more pleasure than serve
                            you in any way I can with sentiments of esteem I Remain your Respectfully
                        
                            
                                M W D Jones
                            
                        
                    